         Case 1:20-cv-04970-MKV Document 31 Filed 12/01/20 Page 1 of 2
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 12/1/2020
 VERTICAL AVIATION NO. 1 LLC,

                            Plaintiff,                                1:20-cv-04970-MKV

                           -against-                                 POST-HEARING
                                                                   SCHEDULING ORDER
 THE GOVERNMENT OF THE REPUBLIC OF                                        AND
 TRINIDAD AND TOBAGO,                                             ORDER TO SHOW CAUSE

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On December 1, 2020, the Court held a hearing on Plaintiff’s Motion for Default Judgment.

Counsel for Plaintiff appeared. Defendant did not appear. In accordance with the matters

discussed on the record at the hearing:

       IT IS HEREBY ORDERED that on or before December 21, 2020, Plaintiff shall file a letter

brief addressing the following issues: (1) the propriety of service of process, including the history

of the prior related action before Judge Keenan, see Vertical Aviation No. 1 LLC v. Gov’t of the

Republic of Trin. & Tobago, No. 18-cv-7754 (S.D.N.Y filed Aug. 24, 2018); (2) Defendant’s

waiver of sovereign immunity and consent to the jurisdiction of the Court; (3) whether Gary

Griffith, Minister of National Security for Trinidad and Tobago, had actual and/or apparent

authority to waive sovereign immunity. With respect to the third issue, the Court is particularly

interested in which law—New York law or the law of the Republic of Trinidad and Tobago—

applies to determine whether Griffith had actual authority. Specifically, Plaintiff should address

(1) the choice-of-law provision in the Lease; (2) recent decisions of the New York Court of Appeals

concerning the effect contractual choice-of-law provisions have on common-law conflict-of-laws

principles; and (3) the effect, if any, such recent decisions of the New York Court of Appeals have

on the most-significant-relationship approach federal courts in this District have used to find that
                                                 1
           Case 1:20-cv-04970-MKV Document 31 Filed 12/01/20 Page 2 of 2




the laws of a foreign state apply to determine whether an agent of a foreign state had actual

authority to waive sovereign immunity.

       IT IS FURTHER ORDERED that on or before January 11, 2021, Defendant shall file a

letter explaining (1) why it has failed to appear in this action and why Default Judgment should

not be entered in the amount of $12,045,000, plus pre-judgment and post-judgment interest (see

Aff. Shawn J. Rabin ¶¶ 35–39 [ECF No. 18]) and (2) any opposition in response to Plaintiff’s

Motion for Default Judgment and Plaintiff’s letter brief. The Court specifically invites comment

on the issues outlined above, which are to be addressed in Plaintiff’s letter brief.

       IT IS FURTHER ORDERED that Plaintiff shall serve on Defendant (1) this Order, (2) the

Summons and Complaint [ECF Nos. 1, 10], (3) Plaintiff’s Motion for Default Judgment and

supporting papers [ECF Nos. 17, 18, 18-1–18-17, 22, 23, 23-1–23-6, 24, 25] and (4) Plaintiff’s

letter brief on or before December 28, 2020, and file proof of such service on or before January

4, 2021.

       The Court reserves decision on Plaintiff’s Motion for Default Judgment until receipt of

Plaintiff’s letter brief. If Defendant fails to appear and file the above-described letter and

opposition on or before January 11, 2021, and if upon review of Plaintiff’s letter brief, considered

with the documents filed in support of Plaintiff’s Motion for Default Judgment, the Court

concludes that Griffith had authority to waive Defendant’s sovereign immunity such that the Court

may exercise jurisdiction over Defendant, the Court will enter default judgment.



SO ORDERED.
                                                       _________________________________
Date: December 1, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge



                                                  2
